Citation Nr: 1601973	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a right elbow disability.

10.  Entitlement to service connection for hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for an eye disability.

13.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to November 1963 and from February 1964 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal April 2008 and June 2013 rating decisions of the Baltimore, Maryland and Philadelphia Pennsylvania, Regional Offices (ROs), respectively, of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in September 2015.

In October 2015, the Veteran filed a claim for service connection for a left foot disability but this claim has not been adjudicated by the agency of original jurisdiction (AOJ).  It appears that the AOJ is presently developing this claim.  In any case, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a neck disability, right and left shoulder disability, right and left knee disability, right elbow disability, hearing loss, an eye disability, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.

2.  The Veteran's diagnosed prostate cancer is presumed to have been caused by exposure to herbicide agents.

3.  The Veteran's diagnosed type II diabetes mellitus is presumed to have been caused by exposure to herbicide agents.

4.  The Veteran's degenerative joint disease lumbar spine is related to a fall injury during his active military service.

5.  The Veteran's lumbar radiculopathy is proximately caused by his service-connected degenerative joint disease lumbar spine.

6.  The Veteran has a current diagnosis of tinnitus and the disability had its onset during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for degenerative joint disease lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Framework

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  

II.  Analysis

For the reasons that follow, the Board finds that service connection for prostate cancer, type II diabetes mellitus, degenerative joint disease (DJD) lumbar spine, lumbar radiculopathy, and tinnitus is warranted.

Service in the Republic of Vietnam

Preliminarily, the Board notes that the Veteran alleges service in the Republic of Vietnam and that he should therefore be eligible for the regulatory presumption for service connection based on exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  He states that he served on a ship that was anchored in Da Nang Harbor and that he left that ship and actually set foot on land in Vietnam.  See September 2015 Board Hearing Transcript.  His military personnel records show that he served on the USS Gallant from November 1960 through October 1963.  Deck logs from the USS Gallant confirm that the ship did anchor in Da Nang Harbor in January 1962.  A February 2015 buddy statement reveals that the Veteran and several others left the ship and went ashore to obtain mail.  

The Board finds the February 2015 buddy statement to be credible as it is not contradicted by the remaining evidence of record.  The Board acknowledges that the RO previously found that the Veteran's trips ashore were not objectively confirmed in the USS Gallant's deck logs.  The Board notes, however, that those deck logs generally did not chronical the individual actions of the crew; and therefore, that line of reasoning is unpersuasive.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that he did set foot on land in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  As there is no evidence to the contrary, the Veteran is presumed to have been exposed to herbicides and is eligible for presumptive service connection for any of the diseases or disabilities the Secretary has found to be associated with such exposure.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Prostate Cancer and Type II Diabetes Mellitus

A review of the record shows that the Veteran is diagnosed with prostate cancer and type II diabetes mellitus.  See April 2011 letters from Drs. A.P. and R.C.  The regulations recognize these two diseases have been found to be associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  There is no affirmative evidence to the contrary and it appears both diseases have manifested to a compensable degree.  Any reasonable doubt that exists with regard to the merits of these two claims is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for prostate cancer and type II diabetes mellitus is warranted.

DJD Lumbar Spine and Lumbar Radiculopathy

The Veteran seeks service connection for a back disability.  The Board notes that an August 2015 rating decision granted service connection for a lumbar strain; however, given that the Veteran is a lay person without any medical training or expertise, the Board is interpreting his claim to include any diagnosed low back disability, not merely the lumbar strain which was granted.  See Clemons 23 Vet. App. at 1.  The Board is restricting this claim to low back disabilities because any condition relating to his cervical spine should be encompassed by the claim for a neck condition, which is addressed in the remand portion of this opinion.

The record reveals that the Veteran has current diagnoses for DJD lumbar spine and lumbar radiculopathy.  See June 2010 letter from Dr. S.K.N.; February 2008 VA examination.  Thus, the current disability element of service connection is met.

The Veteran's service treatment records show recurrent complaints and treatment for lumbar spine pain due to a trip and fall accident.  The Veteran's November 1980 separation examination shows that he was diagnosed with lumbosacral pain syndrome.  Thus, the in-service incurrence element of service connection is met.

In February 2008, the Veteran underwent a VA examination in which it was determined that he has a current diagnosis of DJD lumbar spine but no nexus opinion was provided.  Such an opinion was obtained by the RO in November 2009; however, the VA medical professional wrote that it would be pure speculation to assume a connection between the in-service injury and the Veteran's current conditions.

A June 2010 letter from Dr. S.K.N., one of the Veteran's private physicians, indicated that the in-service fall injury probably accelerated the onset of arthritis in the lumbar spine contributing to the chronic pain and lumbar radiculopathy.

Accordingly, the Board finds that the evidence relating to a nexus between the Veteran's DJD lumbar spine and his in-service fall injury is in equipoise; reasonable doubt is therefore resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  His in-service fall injury is related to his current DJD lumbar spine.  The third element of service connection for DJD lumbar spine is met.

All three elements of DJD lumbar spine have been met.  Service connection for DJD lumbar spine is warranted.

With regards to the lumbar radiculopathy, the Board notes that Dr. S.K.N. indicated that the now service-connected DJD lumbar spine contributes to the lumbar radiculopathy.  The Board will resolve all reasonable doubt in the Veteran's favor, and find that this evidence shows that the lumbar radiculopathy is proximately caused or aggravated by the DJD lumbar spine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.310.  Accordingly, all three elements for service connection for lumbar radiculopathy associated with service-connected DJD lumbar spine have been met.  Service connection for lumbar radiculopathy is warranted.

Tinnitus

The February 2008 VA examination report provides a diagnosis for tinnitus.  The current disability element of service connection is met.

At the September 2015 Board hearing, the Veteran testified that during service he was exposed to noise from the headsets he wore when working as a radar specialist and from weapons fire while in the waters of the Republic of Vietnam.  His military occupational specialty (MOS) of radar operator is confirmed by his DD Form 214, and the Board finds his allegations of noise exposure from weapons fire to be credible as his military personnel records do show that he served in the Republic of Vietnam and there is no affirmative evidence to the contrary.  Accordingly, the in-service incurrence element of service connection is met.

The record does not contain a nexus opinion from a medical professional.  Nonetheless, in certain circumstances lay evidence on its own may be sufficient to support a nexus.  In this case, the Veteran has alleged that his tinnitus had its onset during his service in the Republic of Vietnam and that it has continued since that time.  The record also contains buddy statements that indicate that the Veteran has reported a ringing in his ears over the years.  See, e.g., April 2011 letter from E.M.

The Veteran is competent to report the dates of onset and the symptoms of his tinnitus, and the Board finds his reports to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Resolving all reasonable doubt in his favor, the Board concludes that the Veteran's tinnitus has its onset during his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The third element of service connection is therefore met.

All three elements of service connection have been met.  Service connection for tinnitus is warranted.



ORDER

Service connection for prostate cancer is granted.

Service connection for type II diabetes mellitus is granted.

Service connection for degenerative joint disease lumbar spine is granted.

Service connection for lumbar radiculopathy is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the remaining issues on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

The Veteran seeks service connection for a neck disability, right and left shoulder disability, right and left knee disability, a right elbow disability, an eye disability, and a psychiatric disorder.  

With regards to the musculoskeletal disabilities, the record contains current diagnoses for these problems and the Veteran's service treatment records show that, at a minimum, many of these may be the result of an in-service fall injury.  The Veteran did undergo a VA examination to assess the nature of these disabilities in February 2008; however, the examination report is not entirely sufficient to decide the claim because the examiner did not opine on the etiology of any of the diagnosed disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a new VA examination is warranted.

With regards to the eye disability and psychiatric disorder, the evidence of record shows that the Veteran has vision loss and, at least, a current diagnosis of severe depression.  See, e.g., September 2015 Board Hearing Transcript and April 2010 letter from Dr. A.P.  The Veteran also credibly testified to his vision being affected during service by his MOS, and his service treatment records reveal that he exhibited mental health problems characterized as adjustment reaction of adult life manifested by frustration, anger, despondency, inability to eat or sleep, and a feeling that he was going to lose control and become violent.  The Board notes that the Veteran has also alleged to having PTSD as a result of his exposure to enemy fire.  Accordingly, the Board finds that the Veteran has current eye and psychiatric symptoms and/or disability and that these problems may be related to his active military service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As he has not yet been afforded a VA examination to determine the nature and etiology of these problems, such an examination should be scheduled on remand.

The Veteran also seeks service connection for hearing loss.  The February 2008 VA examination determined that the Veteran does have hearing loss in both ears; however, the examination did not provide an etiological opinion for the disability.  During the September 2015 hearing, the Veteran's representative read into the record a nexus opinion from an audiologist and the representative also stated that the opinion had been uploaded to the Veteran's e-folder along with a waiver of initial RO consideration.  Upon a review of the claims file, however, this new evidence does not appear to be part of the record.  Accordingly, on remand the Veteran and his representative should be asked to resubmit this evidence. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran an Authorization and Consent Form 21-4142 so that the RO can obtain records from the Veteran's private medical providers.  All efforts to obtain such records should be documented in the claims file.

3.  Contact the Veteran and his representative and request that the audiology medical opinion referenced during the September 2015 hearing be resubmitted.  Associate this record with the claims file.

4.  Thereafter, schedule the Veteran for a VA musculoskeletal examination by an appropriate medical professional.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis or diagnoses for each of the Veteran's musculoskeletal conditions.  This includes his neck, right and left shoulder, right and left knee, and right elbow.  The examiner should be aware that the record contains current diagnoses for these disabilities.  If any of those diagnoses are ruled out, a thorough explanation should be provided.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed in the rationale, to include the Veteran's lay statements and any buddy statements submitted in support of these claims.

5.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a current diagnosis or diagnoses for the Veteran's eye condition.  If a disability is ruled out, a thorough explanation should be provided.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed in the rationale, to include the Veteran's lay statements and any buddy statements submitted in support of these claims.

6.  Schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental health problems.  The examiner should note that the record contains a diagnosis of severe depression.  If this disorder is ruled out, a thorough explanation should be provided.

If PTSD is diagnosed, the examiner should clearly state the stressors upon which the diagnosis is based.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed in the rationale, to include the Veteran's lay statements and any buddy statements submitted in support of these claims.

7.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


